DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Application 16452145 is a CON of Application 15260103 (now patented). Application 15260103 is a CON of PCT US2016/049274 (August 29, 2016) which is a CIP of the following four applications: 15171968 (June 2, 2016), abandoned 14947759, abandoned 14625469, and 14952591 (November 25, 2015). The disclosure of the prior-filed application, Application No. 15171968, 14947759, 14625469, fails to provide 
- Applications 15171968, 14947759, 14625469 do not support device having a spine creating a plurality of channels required by instant claim 13; therefore claim 13 has an effective filing date of August 26, 2016.
- Applications 15171968, 14947759, 14625469 do not support the method of using the claimed device accordingly Claims 2-9 and 21 have an effective filing date of August 29, 2016. 
-Application 15171968 supports instant claims 10-12, 14-20 related to a device but does not support a method of using; therefore claims 10-12, 14-20 have an effective filing date of June 2, 2016. 

Response to Amendment
The amendments filled January 26, 2022 have been entered. Claims 2-21 are currently pending. Claims 2-21 are currently pending. Claims 2-4, 10, and 21 have been amended.

Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. 
Regarding point B, the examiner provided exactly what was not supported in the parent applications and did this as curtesy should an interviewing reference be used and to notify the applicant and maintain a clear record.
point C, as the claims have been amended the objection is resloved.
Regarding point D subsection a, b and c, the remarks are related and note that the fluid impermeable layer does not define the reservoir at the distal tip.
Respectfully, Examiner disagrees as the reservoir is found toward the distal tip and forms part of the reservoir. While applicant might intend for the reservoir to be directly and solely formed by the impermeable layer that is not claimed. Perhaps the at least part of the impermeable layer forms the reservoir, the reservoir being void of additional material as suggested by figure 32- please look to the specification for antecedent bases for proper terms and or add them as supported by figured 32. The main reason is because as the claim currently stands the permeable support also resides within the impermeable layer making it unclear if the reservoir can also be formed by the permeable support.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-13, 16-18, 20 and 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kuntz US 4747166.
Regarding claim 2, Kuntz discloses a method comprising:
-positioning a urine collection apparatus adjacent to the urethral opening of a user, the urine apparatus including (Col. 7: 12-29, which discloses placing the apparatus proximally to the user, allowing for reception of urine and removal of urine from the apparatus):
-a fluid impermeable layer (36) extending between a first end and a second end (see annotated figure 1 below), the fluid impermeable layer at least partially defining a fluid reservoir  (or central bore 22, Col. 3: 42-45) at a distal tip at the first end, a fluid outlet (24, Col. 3: 42-45), and at least one opening between the first and second ends (36 does not fully enclose the pad as such there is an opening in the layer that allows for the fluid to flow into the device and reservoir);


    PNG
    media_image1.png
    185
    544
    media_image1.png
    Greyscale

Figure 1: Kuntz annotated figure 8 showing subsection of the fluid impermeable casing
-a fluid permeable support (28, Col. 4: 41) disposed within the fluid impermeable layer; and
-at least one tube (18) extending through the fluid outlet and in fluid communication with the fluid reservoir (the central bore (22) is the reservoir and the tube extends into or is disposed in the reservoir, Col. 3: 61-64) 
-receiving urine from the urethral opening through the at least one opening, through the fluid permeable support, and into the fluid reservoir (Figure 1 and Col. 7: 12-29); and 
-removing the urine from the fluid reservoir via the at least one tube (Figure 1 and Col. 7: 12-29).

Regarding claim 3, Kuntz discloses positioning the urine collecting apparatus adjacent to the urethral opening of the user includes positioned the urine collecting apparatus adjacent to the urethral opening of a female user. (Figure 1 and Col. 7: 12-29).

Regarding claim 4, Kuntz discloses positioning a urine collecting apparatus adjacent to the urethral opening of the user includes bending the urine collecting apparatus to conform the urine collecting apparatus to the user (Col 7 lines 12-29 discusses placing the pad on the user such that it surrounds the opening which would allow for bending the pad to fit the user in order to surround the opening, additionally Col 4 lines 36-68 disclose materials that for the parts that suggest the material are flexible support supporting the device’s ability to conform to the user).

Regarding claim 5, Kuntz discloses the urine collecting apparatus includes a fluid permeable membrane (or core 40)  disposed on the fluid permeable support and covering at least the portion of the fluid permeable support that extends across the at least one elongated opening (Col. 4 lines 33-47  which discloses the relation between the membrane and support) and receiving urine from the urethral opening includes receiving urine from the urethral opening through the at least one opening, through the fluid permeable membrane, through the fluid permeable support, and into the fluid reservoir (Col 7 lines 12-29 discusses placing the pad on the user such that it surrounds the opening which allow for the pad’s placement on the user to receive urine and for the urine to flow into the reservoir).

Regarding claim 6, Kuntz discloses wherein removing the urine from the fluid reservoir via the at least one tube includes applying suction from a vacuum source that is in fluid communication with the at least one tube that is sufficient to remove at least substantially all of the urine from the fluid reservoir(Col 7 lines 12-29 discusses placing the pad on the user such that it surrounds the opening which allow for the pad’s placement on the user to receive urine and for the urine to flow into the reservoir and use a vacuum to remove the fluid from the reservoir).

Regarding claim 7, Kuntz discloses further comprising fluidly coupling the at least one tube to a fluid receptacle (see figure 8 and Col. 7 lines 12-29).

Regarding claim 8, Kuntz discloses further comprising fluidly coupling the fluid receptacle to a vacuum source (see figure 8 and Col. 7 lines 12-29).

Regarding claim 9, Kuntz discloses further comprising, after removing the urine from the fluid reservoir: removing the urine collecting apparatus from the urethral opening of the user; and positioning an additional urine collecting apparatus adjacent to the urethral opening of the user (Col. 7: 12-16, discloses that the pad maybe disposable and be used for a short period of time, therefor since the pad is disposable it would be replaced as needed by the user).

Regarding claim 10, Kuntz discloses a urine collecting apparatus, comprising:
 -a fluid impermeable layer (36) extending between a first end and a second end (see annotated figure 2 below), the fluid impermeable layer at least partially defining a fluid reservoir  (or  end of the central bore 22, Col. 3: 42-45, the fluid impermeable reservoir defines the reservior in so much as it encases the core which forms the reservoir) at a distal tip at the first end, a fluid outlet (24, Col. 3: 42-45), and at least one opening between the first and second ends (36 does not fully enclose the pad as such there is an opening in the layer that allows for the fluid to flow into the device and reservoir as seen marked in Figure 2 below);


    PNG
    media_image1.png
    185
    544
    media_image1.png
    Greyscale

Figure 2: Kuntz annotated figure 8 showing subsection of the fluid impermeable casing
-a fluid permeable support disposed within the fluid impermeable layer (40, Col. 4: lines 33-47, which discloses the core in encased by the fluid impermeable layer).

Regarding claim 11, Kuntz discloses wherein the fluid impermeable layer exhibits a generally cylindrical shape (see shape of device in Figure 1).

Regarding claim 12, Kuntz discloses wherein the fluid impermeable layer is curved (Col 7 lines 12-29 discusses placing the pad on the user such that it surrounds the opening which would allow for bending or curvature of the pad to fit the user in order to surround the opening, additionally Col 4 lines 36-68 disclose materials that for the parts that suggest the material are flexible support supporting the device’s ability to conform to the user).
Regarding claim 13, Kuntz discloses the wherein the fluid permeable support includes a spine (perforated end portion 30 within the bore 22 Col 3 lines 60-65), the spine dividing an inner volume of the permeable support into at least a first channel ( ie the fluid within the perforated tube) and a second channel (the  fluid  that flows exterior to the perforation tube but within the bore 22). 

Regarding claim 16, Kuntz discloses the fluid permeable support defines a tunnel (or bore 22) extending completely therethrough.

Regarding claim 17, Kuntz discloses a fluid permeable membrane (28, upper permeable layer Col. Col 4 lines 36-38) disposed on the fluid permeable support and covering at least the portion of the fluid permeable support that extends across the at least one elongated opening ( 28 spans the opening created by the ring 26 and cover the fluid permeable support or core, Col 3 lines 45-57 and Col. 4 lines 33-47).

Regarding claim 18, Kuntz discloses the fluid permeable membrane extends around a circumference of the fluid permeable support (Col 4 lines 33-47, the upper permeable layer joins the impermeable layer and both extend around a circumference of the core as it makes contact, but it is unclear fluid permeable membrane alone must extend fully around thereby encircling the fluid permeable support alone).

Regarding claim 20, Kuntz discloses the apparatus further comprises at least one tube extending through the fluid outlet and in fluid communication with the fluid reservoir (see figure 8 and Col. 7 lines 12-29).

Regarding claim 21, Kuntz discloses a method comprising:
-positioning a urine collection apparatus adjacent to the urethral opening of a user, the urine apparatus including (Col. 7: 12-29, which discloses placing the apparatus proximally to the user, allowing for reception of urine and removal of urine from the apparatus):
-a fluid impermeable layer (36) extending between a first end and a second end (see annotated figure 1 below), the fluid impermeable layer at least partially defining a fluid reservoir  (or central bore 22, Col. 3: 42-45) at a distal tip at the first end, a fluid outlet (24, Col. 3: 42-45), and at least one opening between the first and second ends (36 does not fully enclose the pad as such there is an opening in the layer that allows for the fluid to flow into the device and reservoir), the fluid impermeable layer formed from a flexible material and exhibiting a generally cylindrical shape (see shape of device in Figure 1 in generally cylindrical and additionally Col 4 lines 36-68 disclose materials that for the parts that suggest the material are flexible support supporting the device’s ability to conform to the user);


    PNG
    media_image1.png
    185
    544
    media_image1.png
    Greyscale

Figure 3: Kuntz annotated figure 8 showing subsection of the fluid impermeable casing
-a fluid permeable support (28, Col. 4: 41) disposed within the fluid impermeable layer; and
-at least one tube (18) extending through the fluid outlet and in fluid communication with the fluid reservoir (the central bore (22) is the reservoir and the tube extends into or is disposed in the reservoir, Col. 3: 61-64) 
-receiving urine from the urethral opening through the at least one opening, through the fluid permeable support, and into the fluid reservoir (Figure 1 and Col. 7: 12-29); and 
-removing the urine from the fluid reservoir via the at least one tube (Figure 1 and Col. 7: 12-29).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuntz US 4747166 in view of Wolff et al. US6740066 (hereafter referred to as Wolff). 

Regarding claim 14, Kuntz fails to disclose wherein the fluid permeable support includes porous spun plastic. Of note applicant define the spun plastic to be formed from a non-woven permeable nylon and polyester webbing for exampple, and Kuntz discloses core can be a porous open-cell sponge structure (Col 5 lines 53-58).
Wolff teaches a vacuum urine collection device thereby being in the same field of endeavor with three layers, one of which is a spacing layer (or porous material layer) made from polyester that is in between a wicking and impermeable layers (Col. 6: lines 14-18, Wolff teaches polyester or open cell foam/ like materials maybe used to allow fluid flow thereby imply they are porous). 
It would have been obvious to one of ordinary skill in the art to have made the middle porous material layer of Kuntz using the specific polyester material of Wolff since polyester provides comfort to the user while not obstructing the fluid flow. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness, as per In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and also in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 15, Kuntz fails to disclose wherein the fluid permeable support includes polypropylene, nylon, or polyester. Of note Kuntz discloses core can be a porous open-cell sponge structure (Col 5 lines 53-58).
Wolff teaches a vacuum urine collection device thereby being in the same field of endeavor with three layers, one of which is a spacing layer (or porous material layer) made from polyester that is in between a wicking and impermeable layers (Col. 6: lines 14-18, Wolff teaches polyester or open cell foam/ like materials maybe used to allow fluid flow thereby imply they are porous). 
It would have been obvious to one of ordinary skill in the art to have made the middle porous material layer of Kuntz using the specific polyester material of Wolff since polyester provides comfort to the user while not obstructing the fluid flow. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness, as per In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and also in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuntz US 4747166 in view of O’Brien et al. US 1979899 (hereafter referred to as O’Brien). 

Regarding claim 19, Kuntz, fails to disclose wherein the fluid permeable membrane includes gauze or ribbed knitted fabric. 
O’Brien teaches a urine collection device thereby being in the same field of endeavor as Kuntz. O’Brien teaches Gauze is commonly used as a top layer to prevent skin irritation of the user while allowing for fluid to pass through (Col 1 lines 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used a material such as gauze taught by O’Brien for the top layer of Kuntz in order to maintain porosity while preventing user discomfort.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-12, 14 and 17-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 5-8, 10, 11, 13, and 17-19 of copending Application No.17179116. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are use different terms that could easily described the same features and have similar features and functions.
Instant claim 10 requires a fluid impermeable layer extending between a first end and a second end, the fluid impermeable layer defining a fluid reservoir at a distal tip of the first end, a fluid outlet, and at least one opening between the first end and the second end, the at least one opening configured to be positioned adjacent to a urethral opening of a user; and a fluid permeable support disposed within the fluid impermeable layer (copending claim 1/7/ 17 , where the shell is equivalent to the impermeable layer and wicking article is equivalent to permeable support)
Instant claim 11 requires a cylindrical shape (copending claim 1/8).
Instant claim 12 requires the impermeable layer is curved (copending claim 1 /8 as a cylinder has curves)
Instant claim 14, requires the fluid permeable support includes porous spun plastic (copending claim 6/11/13).
Instant claim 17, requires the further comprising a fluid permeable membrane disposed on the fluid permeable support and covering at least the portion of the fluid permeable support that extends across the at least one elongated opening (copending claim 1/ 10/ 17).  
Instant claim 18, requires wherein the fluid permeable membrane extends around a circumference of the fluid permeable support (copending claim 5).
Instant claim 19, requires wherein the fluid permeable membrane includes gauze or ribbed knitted fabric (copending claim 6, 11, and 19).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10-11, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 16 and 20 of U.S. Patent No. (Currently pending but NOA was issued August 5, 2021 in Application 17088272). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain near identical terms and perform the same function.
The requirements of Instant claims 10, 16, 17, 18 and 20 can be found in application 17088272 claim 3 which has all the features required by these claims and is narrower resulting in a species anticipates genus. 
The requirements of Instant claim 10 and 20 can be found in application 17088272 claim 21 which has all the features required by these claims and is narrower resulting in a species anticipates genus. 

Claims 10-12, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of U.S. Patent No. 10952889 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain near identical terms and perform the same function.
The requirements of Instant claims 10-12, 16, 17, 18 and 20 can be found in U.S. Patent No. 10952889 B2 claims 2 and 5 which has all the features required by these claims and is narrower resulting in a species anticipates genus. The shell is equivalent to the impermeable layer and wicking article is equivalent to permeable support.

Claims 10-12, 14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10226376 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain near identical terms and perform the same function.
The claims map as follows: instant claims 10, 17-18 and 20 can be found in claim 1; instant claim 16 can be found in claim 4; instant claim 11-12 can be found in claim 5; and instant claim 14 and 19 can be found in claim 6.

Claims 2-10, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10390989 B2 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain near identical terms and perform the same function.
The claims map as follows: instant claims 2-6 can be found in claim 1; instant claim 7 and 8 can be found in claim 2 and 3; instant claim 9 can be found in claim 5; and instant claim 10 and 20 can be found in claim 7.




Conclusion
Of note it would appear claim 13 with careful review and incorporation of Figures 10-13 would be the best way to advance prosecution; however, applicant is advised to review Mombrinie which teaches the use of multiple channels to improve urine collection and removal.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781